2 F.3d 1152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen WILLIAMS, Jr., Petitioner-Appellee,v.Pamela WITHROW, Respondent-Appellant.
No. 90-2289.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1993.

Before:  JONES and RYAN, Circuit Judges;  and PECK, Senior Circuit Judge.


1
ORDER ON REMAND FROM THE UNITED STATES SUPREME COURT


2
The United States Supreme Court has affirmed this court's decision that the district court appropriately exercised collateral review in this case.  Withrow v. Williams, No. 91-1030, slip op. at 4-14 (U.S. April 21, 1993).  Therefore, it remains decided that the district court properly determined that petitioner's statements during his April 10 interrogation must be suppressed.  See Williams v. Withrow, 944 F.2d 284, 288-90 (6th Cir.1991).


3
The Court reversed our determination that the district court properly determined that petitioner's statements made after the April 10 interrogation must be suppressed.  See Slip op. at 14-15; 944 F.2d at 290.


4
Accordingly, we remand to allow the district court to act on its grant of the petitioner's writ of habeas corpus with a retrial order to the State of Michigan that is consistent with the opinions of this court and the Supreme Court.